Exhibit 99.2 CONSENT OF INDEPENDENT VALUATION EXPERT We hereby consent to the reference to our name and description of our role in the valuation process of GTJ REIT, Inc. (the “Company”) being included or incorporated by reference into the Company’s Registration Statement on Form S-8 (File No. 333-169557) by being filed on a Current Report on Form 8-K, to be filed on the date hereof. In giving this consent, we do not admit that we are within the category of persons whose consent is required by Section 7 of the Securities Act of 1933, as amended. May 15, 2017 /s/ Duff & Phelps, LLC Duff & Phelps, LLC
